—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered October 5, 1993, convicting him of criminal possession of a weapon in the third degree, criminal mischief in the fourth degree (two counts), and prohibited use of weapons, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of the branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Although technically the Judge who issued the search warrant in this case failed to comply with CPL article 690, we conclude that reversal is not required since the Judge substantially complied with the requirements of that article (see, CPL 690.35, 690.36, 690.40; People v Taylor, 73 NY2d 683; People v Camarre, 171 AD2d 1003). Further, to the extent the defendant argues that the conditions that the Judge placed on the execution of the search warrant rendered it invalid, that contention is not preserved for appellate review and, in any event, it is without merit (see, People v Vasquez, 66 NY2d 968, cert denied 475 US 1109; People v Martin, 50 NY2d 1029; People v Maxwell, 159 Mise 2d 28).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Thompson, Ritter and Krausman, JJ., concur.